Name: Commission Regulation (EEC) No 1630/79 of 27 July 1979 laying down detailed rules for the application of quotas for the production of isoglucose during the period 1 July 1979 to 30 June 1980 and amending Regulation (EEC) No 1470/77
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 190/38 Official Journal of the European Communities 28 . 7. 79 COMMISSION REGULATION (EEC) No 1630/79 of 27 July 1979 laying down detailed rules for the application of quotas for the production of isoglucose during the period 1 July 1979 to 30 June 1980 and amending Regula ­ tion (EEC) No 1470/77 export refunds, and that an amount is to be charged on such quantity of isoglucose if it has not been exported as such du.ing the said period ; whereas such an amount and the provisions relating to such produc ­ tion of isoglucose should be established by analogy with those applicable to sugar ; whereas, to that end, Commission Regulation (EEC) No 1470/77 of 30 June 1977 (4 ) laying down special rules for the applica ­ tion of the system of import and export licences for isoglucose should be amended ; Whereas Article 2 of Regulation (EEC) No 1293/79 repealed the provisions relating to the production levy system laid down by Regulation (EEC) No 1111 /77 with effect from 1 July 1977 ; whereas the fact that those provisions have been repealed means that Commission Regulations (EEC) No 1 468/77 (5) and (EEC) No 1464/78 (6), both of which laid down detailed rules for applying the said system, must also be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Isoglucose, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1111 /77 of 17 May 1977 laying down common provi ­ sions for isoglucose ('), as last amended by Regulation (EEC) No 1 293/79 (2 ), and in particular Articles 9 ( 10) and 10 thereof, Whereas Articles 8 and 9 of Regulation (EEC) No 1111 /77 provide for the application of a system of basic quotas and maximum quotas per undertaking for the production of isoglucose for the period 1 July 1979 to 30 June 1980 ; whereas Article 9 of that Regu ­ lation provides that for the quantity of isoglucose produced in excess of the basic quota and within the maximum quota the Member States are to charge the manufacturer thereof a production levy ; whereas this levy has been provisionally fixed at 4-99 ECU per 100 kilograms of dry matter by Commission Regulation (EEC) No 1338/79 of 29 June 1979 fixing the provi ­ sional amount of the production levy on isoglucose for the period 1 July 1979 to 30 June 1 980 (3) ; whereas the quantities of isoglucose to which such levy applies will be produced only towards the end of the abovementioned period ; whereas it therefore seems proper, for the purpose of collecting the produc ­ tion levy, to provide that at the end of the period in question and advance payment equal to the provi ­ sional amount of the levy should be made pending the fixing of a definitive amount ; Whereas time limits for providing production figures and forwarding the necessary information required for administering the system should be laid down , and provision should be made for appropriate supervisory measures ; Whereas Article 9 of Regulation (EEC) No 1111 /77 lays down that the quantity of isoglucose produced during the period 1 July 1979 to 30 June 1980 which exceeds the maximum quota of the undertaking or which has been produced by an undertaking which does not have a basic quota may not be disposed of on the internal Community market and must be exported as such to non-member countries without HAS ADOPTED THIS REGULATION : Article 1 With the exception of Article 10 , the provisions of this Regulation shall apply to production during the period 1 July 1979 to 30 June 1980 . Article 2 Manufacturers of the products specified in Article 1 of Regulation (EEC) No 1111 /77 shall , before the 15th day of each month , communicate to the competent agency in the Member State on whose territory produc ­ tion takes place particulars of the quantities, expressed as dry matter, actually produced during the preceding month . However, the quantities of isoglucose produced under inward processing arrangements shall not be taken into account in calculating the quantities referred to in the preceding paragraph . ( i ) OJ No L 134, 28 . 5 . 1977, p . 4 . (*) OJ No L 162, 30. 6 . 1979, p . 10 . (3 ) OJ No L 162, 30 . 6 . 1979 , p . 106 . (4 ) OJ No L 162, 1 . 7 . 1977, p . 1 1 . ( s ) OJ No L 162, 1 . 7 . 1977, p . 7 . ( 6) OJ No L 176, 30 . 6 . 1978 , p . 7 . 28 . 7 . 79 Official Journal of the European Communities No L 190/39 Article 3 1 . The competent agency shall , on the basis of the particulars communicated pursuant to Article 2, and where necessary after verification , determine the quan ­ tities of isoglucose produced during the period referred to in Article 1 by each manufacturer. The provisional amount of the production evy referred to in Regulation (EEC) No 1338/79 shall be collected by the Member State in question as an advance payment in respect of quantities produced in excess of the basic quota and within the maximum quota . 2 . The advance payment in respect of the total quantity concerned shall be paid by the manufacturer not later than 31 August 1980 . 3 . Each Member State concerned shall , before 31 July 1980 , ascertain the quantities produced by each undertaking during the period referred to in Article 1 . It shall communicate these quantities to the Commis ­ sion before 15 August 1980 . Article 4 1 . The definitive amount of the production levy shall be fixed at the same time as the amount of the production levy referred to in Article 27 of Regulation (EEC) No 3330/74 (') applicable for the 1979/80 sugar year. Each Member State concerned shall establish in respect of each manufacturer, on the basis of the quan ­ tities ascertained as provided for in Article 3 (3), an account for the period referred to in Article 1 , having regard to the quantities produced in excess of the undertaking's basic quota and within the maximum quota and of the advance payment already made by the manufacturer. Each Member State concerned shall immediately notify the parties concerned of the result of that account. 2 . The balance owing by the Member State or by the manufacturer shall be paid not later than 15 January 1981 . 3 . The Member States shall , not later than 15 days before the dates referred to in Articles 3 (2) and 4 (2) establish the amount to be paid by each manufacturer. Article 5 The Member States concerned shall make the neces ­ sary arrangements with a view to ascertaining the quantities produced . Article 6 The isoglucose referred to in Article 9 (7) of Regula ­ tion (EEC) No 1111 /77 must be exported from the Member State on whose territory it has been produced . Manufacturers of such isoglucose must furnish proof that it has been exported as such without refund from the Member State on whose territory it has been produced . If no proof is furnished that such isoglucose has been exported from the Community before 1 September 1980 , it shall be considered to have been disposed of on the internal market . Article 7 1 . The proof referred to in Article 6 shall be submitted to the Member State on whose territory the isoglucose has been produced . 2 . Such proof shall be furnished by the production of : (a) an export licence issued pursuant to Article 5a of Regulation (EEC) No 1470/77 to the manufacturer of isoglucose in question by the competent agency of the Member State referred to in paragraph 1 ; (b) the documents referred to in Article 17 of Regula ­ tion (EEC) No 193/75 required for the release of the security ; (c) a statement by the manufacturer to the effect that the isoglucose was produced by him . 3 . The proof referred to in Article 6 must be submitted before 1 October 1980 . In special cases, however, the competent agency of the Member State in question may allow a longer period . Article 8 1 . The Member State concerned shall impose on quantities of isoglucose which , within the meaning of Article 6, have been disposed of on the internal market, a charge per 100 kilograms of dry matter equal to the sum of : (a) the highest variable component referred to in Article 3 ( 1 ) of Regulation (EEC) No 1111 /77 which is applied during the period 1 July 1979 to 30 June 1980, and (b) 1-209 ECU. 2. The Member State concerned shall , not later than 1 November 1980, notify the manufacturers of isoglucose who are subject to the obligation to pay the charge referred to in paragraph 1 of the total amount to be paid . Such total amount shalf\be paid by the manufacturers in question before 15 November 1980 . 3 . However, where tne competent agency has, pursuant to Article 7 (3), extended the time limit for furnishing the proof, the dates referred to in para ­ graph 2 shall be replaced by the dates determined by the competent agency on the basis of the extension allowed .(') OJ No L 359, 31 . 12 . 1974, p. 1 . No L 190/40 Official Journal of the European Communities 28 . 7 . 79  "a exporter sans restitution ; certificat valable en (Ã tat membre)" ;  ohne Erstattung auszufÃ ¼hren ; Lizenz gÃ ¼ltig in (Mitgliedstaat)" ;  "udfÃ ¸res uden restitution ; licens gyldig i (medlemsstat)" ; Article 9 The following Article 5a is added to Regulation (EEC) No 1470/77 : 'Article 5a 1 . For isoglucose produced in excess of the maximum quota and to be exported in accordance with Article 9 (7) of Regulation (EEC) No 1 1 1 1 /77, Section 12 of the application and of the licence shall contain one of the following entries :  "for export pursuant to Article 9 (7) of Regula ­ tion (EEC) No 1111 /77";  da esportare senza restituzione ; titolo valido in (Stato membro)" ;  zonder restitutie uit te voeren ; certificaat geldig in (Lid-Staat)" ;  "Ã exporter conformÃ ©ment Ã 1 article 9 para ­ graphe 7 du rÃ ¨glement (CEE) n ° 1111 /77";  gemÃ ¤Ã  Artikel 9 Absatz 7 der Verordnung (EWG) Nr. 1111 /77 auszufÃ ¼hren";  til udfÃ ¸rsel i medfÃ ¸r af artikel 9 , stk . 7 i forordning (EÃF) nr . 1111 /77";  "da esportare a norma dell articolo 9 , paragrafo 7, del regolamento (CEE) n . 1111 /77" ;  uit te voeren overeenkomstig artikel 9 , lid 7 van Verordening (EEG) nr. 1111 /77". 3 . An export licence may be issued for the isoglucose referred to in paragraph 1 only after the manufacturer in question has provided the compe ­ tent agency with proof that the quantity for which the licence is requested has actually been produced in excess of the maximum quota for the undertaking concerned.' Article 10 Regulations (EEC) No 1468 /77 and (EEC) Nc 1464/78 are hereby repealed with effect from 1 Jul) 1977 and 1 July 1978 respectively . Article 11 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. With the exception of Article 10, it shall apply with effect from 1 July 1979 . 2 . For the isoglucose referred to in paragraph 1 , a licence shall be issued , valid only for export from the territory of the Member State in which it has been produced . Section 18 of the licence shall contain one of the following entries :  "for export without refund ; licence valid in (Member State)" ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 July 1979 . For the Commission Finn GUNDELACH Vice-President